This suit is on a note brought by appellee against appellant and others in the County Court of Rusk County. Appellant, Taliaferro, denied execution of the note, alleging forgery; and, in the alternative, in event of judgment against him, sought judgment over and against his codefendants, the makers of said note. Trial was to a jury on special issues. The verdict was favorable to appellee and judgment was rendered accordingly.
The contention here by appellant is that the court improperly placed the burden of proof as to the execution of said note on appellant, when that burden, in law, rested with appellee. There is no merit in this contention. Traders  General Ins. Co. v. Huntsman, Tex.Civ.App.125 S.W.2d 431; Eichlitz v. Allen, Tex.Civ.App. 131 S.W.2d 43, writ dismissed; Traders  General Ins. Co. v. Burns, Tex.Civ.App.118 S.W.2d 391; Texas Employers Ins. Ass'n v. Watkins, Tex.Civ.App.135 S.W.2d 296.
The judgment in all things is affirmed.